Me. Justice Hutchison
delivered the opinion of the court.
After a refusal to record a cancellation of mortgage and the entry of a cautionary notice, appellant, for the purpose of converting such entry into a permanent record, again presented the instrument of cancellation, together with a power of attorney therein referred to, executed by a wife in favor of her husband and authorizing him, among other things, to alienate community property.
The endorsement of the registrar, in so far as pertinent, reads as follows:
“The requested conversion of cautionary notice letter A of property No. 1617 appearing at folio 104 (over) of Vol. 32 of this city is not made because the power of attorney No. 70 executed on July 7, 1904, before Notary José Mariano Capó, now tendered in its entirety, contains no clause authorizing the cancellation of mortgages.”
The cancellation of a mortgage is an alienation. Baquero v. Registrar, 22 P. R. R. 22.
See also Gutiérrez v. Registrar, 24 P. R. R. 819.
The ruling of the registrar must be

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.